DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 16 August 2022. Claims 1, 3 and 25 have been amended. Claims 2, 6-7 and 26 have been cancelled. Claims 10-18 have been added. Therefore, claims 1, 3-5, 8-25 and 27 are presently pending in this application.
Claim Objections
Claims 1, 14 and 25 are objected to because of the following informalities:  
In claim 1, line 12 recites “the extremity” which is suggested to be changed to --an extremity-- to provide antecedent basis.
In claim 14, line 3 recites “the at risk extremity” which is suggested to be changed to --the extremity-- for consistency. 
In claim 25, line 22 recites the term “the extremity” which is suggested to be changed to --an extremity-- to provide antecedent basis
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, line 2 recites the term “a near infrared light” and it is unclear if the term is the same as or different from the “near infrared light”, as recited in line 12 of claim 1.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 8-22 are rejected under 35 U.S.C. 103 as being unpatentable over Warlick et al. (2017/0296427 A1) in view of Morries et al. (2018/0236262 A1).
Regarding claim 1, Warlick discloses a method of treating a patient with diabetic neuropathy symptoms (see para. [0022]) comprises the steps of: treating an extremity of the patient with acoustic shock waves 200 (shock waves 200, from pressure pulse/shock wave generator 43, being shown to be applied to a leg 100T, foot 100F or arm 100A of the diabetic patient, see figs. 1-3, paras. [0022] and [0063] and tables 1-2), wherein the step of treating the extremity of the patient with acoustic shock waves 200 includes the steps of activating an acoustic shock wave generator (pressure pulse/shock wave generator 43, see fig. 1) to emit acoustic shock waves 200 through the extremity of the patient (see figs. 1-3).
Warlick discloses that the acoustic shock wave treatments is able to be used with other therapies, such as chemical or drug therapies, see para. [0070] lines 11-15, but is silent with regard to providing near infrared light therapy treatment, where the exposure to near infrared light being at least 10 minutes.
However, in figure 2 Morries teaches the step of using near infrared light therapy to treat an extremity of a patient, the patient being treated having diabetic neuropathy symptoms, after a drug therapy (after giving the patient a dosage of ketamine, the user treats an extremity of the patient with near infrared light therapy, see para. [0042] lines 1-5, paras. [0159] and [0161]); the exposure to near infrared light being for a duration between 10 minutes to 30 minutes, see para. [0072] lines 4-7. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Warlick method to include the step of using near infrared light therapy to treat an extremity of a patient for a duration of at least 10 minutes, as taught by Morries, to improve nerve conduction and reduce neuropathy symptoms of the patient, see para. [0042] lines 12-14 of Morries.
The modified Warlick method discloses the claimed invention except for the method using a combination of acoustic shock waves followed by near infrared light therapy. 
However, Morries teaches that the near infrared light therapy is applied after a drug therapy and Warlick discloses that the acoustic shock wave therapy may be used in combination with alternative therapies, see para. [0159] of Morries and para. [0070] lines 11-15 of Warlick. Morries further discloses that near infrared light therapy is beneficial in being applied to a patient to improve nerve conduction, see para. [0042] lines 12-14 of Morries, and to further facilitate wound healing, promote muscle repair, and angiogenesis, see para. [0048] lines 5-6 of Morries. As patients vary in pain tolerance and as shockwave therapy can be painful to patients with low pain tolerance, it would be beneficial to not provide the near infrared light therapy until after shock wave therapy since the near infrared light therapy would further promote the efficacy of the shockwave therapy and promote the recovery of the patient receiving the shockwave therapy. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the modified Warlick method to include a treatment of near infrared light therapy after application of the acoustic shock wave therapy, for the purpose of improving nerve conduction and reducing neuropathy symptoms of the patient (see para. [0042] lines 12-14 of Morries), since the near infrared light therapy would enhance the therapeutic effect of the modified Warlick method and since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C).
The modified Warlick method discloses the same structure as claimed and discloses that the acoustic shock waves and near infrared light therapy stimulate sensory nerves of the extremity to rehabilitate and restore function (the acoustic shock waves 200 are applied to the extremity, see figs. 1-3 of Warlick, the nerves are stimulated to enhance muscle regeneration, improve postural and dynamic balance, and reduce activity related fatigue, see the abstract and para. [0061] and [0108] of Warlick; the near infrared light therapy is applied to the nerves of the treatment region, as disclosed by Warlick, stimulating the nerves of the patient, see para. [0042] lines 12-14 and para. [0159] of Morries; the stimulation is therefore able to rehabilitate and restore function of the extremities) is able to perform the claimed function of reducing the severity of the neuropathy symptoms wherein the extremity is positioned in a path of the emitted shock waves followed by exposure to the near infrared light treatment.
Regarding claim 3, the modified Warlick method discloses that the shock wave generator is electrohydraulic (the shock wave generator 43 is electrohydraulic, see para. [0086] lines 1-6 of Warlick).
Regarding claim 4, the modified Warlick method discloses that the emitted shock waves are divergent, see para. [0061] lines 48-50 of Warlick.
Regarding claim 5, the modified Warlick method discloses that the acoustic shock waves used in medical applications do have amplitudes above 0.1 MPa and rise times of the amplitude are below 100 ns (see para. [0025] of Warlick), and that the shock waves have a low pulse energy of 0.000001 mJ/mm2 or higher up to 1.0 mJ/mm2 at a peak pressure amplitude above 1.0 for a duration of 1-3 microseconds (see paras. [0065] and [0068] of Warlick), but lacks a detailed description of the acoustic shock waves having a pressure pulse power density in a range of 0.1 to 1.0 mP. The applicant’s specification discloses the same amplitudes, rise times and low pulse energy for the acoustic shock waves, see paras. [0073], [0077] and [0115] of the applicant’s specification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the acoustic shock waves of the modified Warlick method to have a pressure pulse power density in a range of 0.1 to 1.0 mP, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
Regarding claim 8, the modified Warlick method discloses the patient is diabetic exhibiting type 1 or type 2 diabetes condition, see para. [0022] lines 4-5 of Warlick).
Regarding claim 9, the modified Warlick method discloses the extremity is a leg, see para. [0022] lines 5-6 of Warlick.
Regarding claim 10, the modified Warlick method discloses the extremity is a foot, see para. [0022] lines 5-6 of Warlick.
Regarding claim 11, the modified Warlick method discloses the extremity is an arm, see para. [0022] lines 5-6 of Warlick.
Regarding claim 12, the modified Warlick method discloses the patient has an elevated baseline blood sugar level prior to treating which lowers after treatment (the elevated baseline blood sugar level is establish prior to acoustic shock wave treatment and is measured after the treatment, the baseline blood sugar level being shown to lower after treatment, see para. [0063] and tables 1-2 of Warlick.
	Regarding claim 13, the modified Warlick method discloses that the method step is repeated periodically a plurality of times over a period of weeks to lower said baseline level of blood sugar (the method is periodically repeated a plurality of times over a period of weeks to ensure that the baseline level of blood sugar is lowered, see para. [0022] and para. [0063] and tables 1-2 of Warlick).
Regarding claim 14, the modified Warlick method discloses the steps of identifying a diabetic at risk patient of neuropathy symptoms, the patient having an at risk baseline blood sugar level (the patient is identified to be a diabetic at risk patient using the patient’s measured blood sugar level, see para. [0022] of Warlick); and subjecting the at risk extremity to shock waves to lower said baseline sugar level (the extremity 100T/100A/100F of the patient is subjected to shock wave treatments to lower the measured blood sugar level, see para. [0022] of Warlick).
Regarding claim 15, the modified Warlick method discloses the step of identifying an at risk patient includes one or more indications of risk based on family history, see para. [0022] lines 14-17 of Warlick.
Regarding claim 16, the modified Warlick method discloses the step of testing the at risk extremity to establish a measured baseline condition pre shock wave therapy (the extremity 100T/100A/100F is tested prior to shock wave therapy to establish the baseline condition, see para. [0022] lines 17-21 of Warlick).
Regarding claim 17, the modified Warlick method discloses a step of post shockwave therapy testing the blood sugar level for comparison to a baseline condition (after shockwave therapy, the blood sugar level is tested again with a glucometer and compared to the baseline blood sugar level, see para. [0022] lines 17-21 of Warlick).
Regarding claim 18, the modified Warlick method discloses each treated extremity is exposed to a treatment of greater than 500 shock waves (the treated extremities 100T/100A/100F are treated with 500 to 1500 shock waves, see para. [0065] of Warlick).
Regarding claim 19, the modified Warlick method discloses each treated extremity is exposed to a treatment of less than 2000 shock waves (the treated extremities 100T/100A/100F is treated with 500 to 1500 shock waves, the extremities 100T/100A/100F therefore being exposed to a treatment of less than 2000 shock waves, see para. [0065] of Warlick).
Regarding claim 20, the modified Warlick method discloses each extremity is exposed to a treatment between 500 to 1500 shock waves, see para. [0065] of Warlick, but lacks a detailed description of the treatment being about 600 shock waves. Therefore, it would have been an obvious matter of design choice to have modified the modified Warlick treatment step to have included a treatment of about 600 shock waves since it is well known that a doctor would know how to modify the acoustic shock wave treatment to accommodate patients with a higher sensitivity to physical therapy treatments as the doctor determines to be necessary.
Regarding claim 21, the modified Warlick method discloses each extremity is exposed to a near infrared light over a treatment duration of greater than 10 minutes (the extremity is exposed to near infrared light treatment for a duration of up to 30 minutes, see para. [0072] lines 4-7 of Morries).
Regarding claim 22, the modified Warlick method discloses that the treatment is about 20 minutes (the near infrared light treatment is between 30 seconds to 30 minutes, see para. [0072] lines 4-7 of Morries, therefore the treatment is about 20 minutes as a 30 minute treatment duration is considered to be “about” 20 minutes and since “about” 20 minutes is within the range of 30 seconds to 30 minutes).
However, if in doubt that the modified Warlick method discloses that the treatment is about 20 minutes, Morries discloses that the near infrared light may be applied within the range of 30 seconds to 30 minutes, see para. [0072] lines 4-7 of Morries. Therefore, it would have been an obvious matter of design choice to have modified the modified Warlick near infrared light treatment step to be about 20 minutes, since it is well known that a doctor would know how to modify the acoustic shock wave treatment to accommodate patients with a higher sensitivity to physical therapy treatments as the doctor determines to be necessary and since the method would perform equally well in providing beneficial therapy to the extremity of the user.
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Warlick et al. and Morries et al. as applied to claim 1 above, and further in view of Ritsma (WO 2019/054877 A1) and Schultheiss et al. (2007/0239072 A1).
Regarding claim 23, the modified Warlick device discloses that the acoustic shock wave treatments can be used with other therapies, such as chemical or drug therapies (see para. [0070] lines 11-15 of Warlick), but lacks a detailed description of diabetic neuropathy symptoms of a Chemotherapy Induced Peripheral Neuropathy (CIPN) are of sufficient severity to stop chemotherapy treatments.
However, Schultheiss teaches that shock wave therapy stimulates all the cells in the region treated activating an almost immediate cellular release of healing agents and is therefore complimentary to chemotherapy, see para. [0118]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Warlick method to be used with chemotherapy, as taught by Schultheiss, to assist in the stimulation of otherwise healthy cells to greatly limit the adverse and irreversible effects on the surrounding non-cancerous tissues and organs, see para. [0118] lines 14-21 of Schultheiss.
The modified Warlick method discloses that the severity of neuropathy is monitored pre and post shock wave treatment (see para. [0022] lines 17-21 of Warlick) and that the severity of neuropathy is chemotherapy induced peripheral neuropathy (the patient receiving shock wave therapy undergoes chemotherapy and therefore the symptoms of neuropathy would include chemotherapy induced peripheral neuropathy, see para. [0118] of Schultheiss), but lacks a detailed description of diabetic neuropathy symptoms of Chemotherapy Induced Peripheral Neuropathy (CIPN) being of sufficient severity to stop chemotherapy treatments
However, Ritsma teaches that a patient stops chemotherapy treatments due to severe Chemotherapy Induced Peripheral Neuropathy symptoms (severe Chemotherapy Induced Peripheral Neuropathy symptoms forces the stoppage of chemotherapy treatment, see page 10 lines 15-30. Therefore, it would have been an obvious matter of design choice to have modified the modified Warlick method to stop chemotherapy treatments due to the severity of chemotherapy induced peripheral neuropathy, as taught by Ritsma, to avoid placing the patient under undue stress and pain and since it is well known that a doctor would know how to modify a patient’s treatment plan to accommodate patients with an increased severity of neuropathy symptoms.
Regarding claim 24, the modified Warlick device discloses the step of reducing the patient’s diabetic neuropathy symptoms with acoustic shockwave therapy (the patient’s neuropathy symptoms are monitored to determine if the severity of the symptoms are reduced with shock wave therapy, see para. [0022] lines 17-23 of Warlick), but lacks a detailed description of the steps of reducing the diabetic neuropathy symptoms and reinitiating chemotherapy treatments.
However, Ritsma teaches that the use of soundwave therapy reduces the symptoms of Chemotherapy Induced Peripheral Neuropathy and allows the user to reinitiate the patient’s chemotherapy treatments, see page 10 lines 15-30. Therefore, it would have been an obvious matter of design choice to have modified the modified Warlick method to provide shock wave therapy to reduce the severity of chemotherapy induced peripheral neuropathy to allow the doctor to reinitiate chemotherapy treatments, as taught by Ritsma, since it is well known that a doctor would know how to modify a patient’s treatment plan to reduce a patient’s neuropathy symptoms before reintroducing chemotherapy treatments to prevent undue stress or pain on the patient.
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Schultheiss et al. (2007/0239072 A1) in view of Warlick et al. (2017/0296427 A1), and Morries et al. (2018/0236262 A1).
Regarding claim 25, Schultheiss teaches a method of pre-treating a patient prior to chemotherapy (the patient is pre-treated with shock wave therapy prior to chemotherapy, see para. [0118] lines 1-5) comprises the steps of: treating a patient with acoustic shock waves and treating the patient with chemotherapy (the patient is pretreated with acoustic shock wave therapy to initiate a healing process before the patient undergoes chemotherapy to greatly limit the adverse and irreversible effects on the surrounding non-cancerous tissues and organs, see para. [0118]). 
Schultheiss is silent with regard to the patient having diabetic neuropathy symptoms or that the steps comprise treating an extremity of the patient with acoustic shock waves, the step of treating the extremity of the patient with acoustic shock waves includes the steps of activating an acoustic shock wave generator or source to emit acoustic shock waves through the extremity of the patient.
However, Warlick discloses a method of treating a patient with diabetic neuropathy symptoms (see para. [0022]) comprises the steps of: treating an extremity of the patient with acoustic shock waves 200 (shock waves 200, from pressure pulse/shock wave generator 43, being shown to be applied to a leg 100T, foot 100F or arm 100A of the diabetic patient, see figs. 1-3, paras. [0022] and [0063] and tables 1-2), wherein the step of treating the extremity of the patient with acoustic shock waves 200 includes the steps of activating an acoustic shock wave generator (pressure pulse/shock wave generator 43, see fig. 1) to emit acoustic shock waves 200 through the extremity of the patient (see figs. 1-3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultheiss’ method of pre-treating a patient prior to chemotherapy with the addition of treating a patient with diabetic neuropathy symptoms and to modify Schultheiss’ method to include the steps of treating an extremity of the patient with an acoustic shockwave generator, as taught by Warlick, to allow the method to treat diabetic patients and to improve the accuracy and therefore improve the effectiveness of the shock wave therapy applied to the patient.
The modified Schultheiss method is silent with regard to providing near infrared light therapy treatment, where the exposure to near infrared light being at least 10 minutes.
However, in figure 2 Morries teaches the step of using near infrared light therapy to treat an extremity of a patient, the patient being treated having diabetic neuropathy symptoms, after a drug therapy (after giving the patient a dosage of ketamine, the user treats an extremity of the patient with near infrared light therapy, see para. [0042] lines 1-5, paras. [0159] and [0161]); the exposure to near infrared light being for a duration between 10 minutes to 30 minutes, see para. [0072] lines 4-7. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Schultheiss’ method to include the step of using near infrared light therapy to treat an extremity of a patient for a duration of at least 10 minutes, as taught by Morries, to improve nerve conduction and reduce neuropathy symptoms of the patient, see para. [0042] lines 12-14 of Morries.
The modified Schultheiss method discloses the claimed invention except for the method using a combination of acoustic shock waves followed by near infrared light therapy. 
However, Morries teaches that the near infrared light therapy is applied after a drug therapy and Warlick discloses that the acoustic shock wave therapy may be used in combination with alternative therapies, see para. [0159] of Morries and para. [0070] lines 11-15 of Warlick. Morries further discloses that near infrared light therapy is beneficial in being applied to a patient to improve nerve conduction, see para. [0042] lines 12-14 of Morries, and to further facilitate wound healing, promote muscle repair, and angiogenesis, see para. [0048] lines 5-6 of Morries. As patients vary in pain tolerance and as shockwave therapy can be painful to patients with low pain tolerance, it would be beneficial to not provide the near infrared light therapy until after shock wave therapy since the near infrared light therapy would further promote the efficacy of the shockwave therapy and promote the recovery of the patient receiving the shockwave therapy. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the modified Schultheiss method to include a treatment of near infrared light therapy after application of the acoustic shock wave therapy, for the purpose of improving nerve conduction and reducing neuropathy symptoms of the patient (see para. [0042] lines 12-14 of Morries), since the near infrared light therapy would enhance the therapeutic effect of the modified Schultheiss method and since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C).
The modified Schultheiss method discloses the same structure as claimed and discloses that the acoustic shock waves and near infrared light therapy stimulate sensory nerves of the extremity to rehabilitate and restore function (the acoustic shock waves 200 are applied to the extremity, see figs. 1-3 of Warlick, the nerves are stimulated to enhance muscle regeneration, improve postural and dynamic balance, and reduce activity related fatigue, see the abstract and para. [0061] and [0108] of Warlick; the near infrared light therapy is applied to the nerves of the treatment region, as disclosed by Warlick, stimulating the nerves of the patient, see para. [0042] lines 12-14 and para. [0159] of Morries; the stimulation is therefore able to rehabilitate and restore function of the extremities) is able to perform the claimed function of reducing the severity of the neuropathy symptoms wherein the extremity is positioned in a path of the emitted shock waves followed by exposure to the near infrared light treatment.
The modified Schultheiss method discloses the step of monitoring the neuropathy symptoms periodically during a duration of chemotherapy (the physician monitors the patient during treatment to determine if the treated tissue of the patient improves, see para. [0077] of Schultheiss).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Schultheiss et al., Warlick et al. and Morries et al. as applied to claim 25 above, and further in view of Wang et al. (2015/0283318 A1).
Regarding claim 27, the modified Schultheiss method discloses the step of monitoring the neuropathy symptoms after treatment (the patient’s neuropathy symptoms are measured after treatment and every two weeks thereafter, see para. [0022] lines 10-21, para. [0063] and tables 1-2 of Warlick), the step of monitoring the neuropathy symptoms is delayed 24 hours post chemotherapy infusion to allow a majority of chemo to dissipate out of the patient's system.
However, Wang teaches the step delaying treatment of a user until 24 hours post chemotherapy infusion (a circulating tumor cells, or CTC, removal treatment is delayed until a day after a patient undergoes chemotherapy treatment see para. [0105] lines 1-6). Therefore, it would have been an obvious matter of design choice to have modified the modified Schultheiss method with the additional step of waiting to effect treatment until 24 hours after a chemotherapy infusion, as taught by Wang, to allow the chemotherapy infusion to settle within the system of the patient.
The modified Schultheiss method discloses the step of monitoring the neuropathy symptoms after treatment, as taught by Warlick, and the step of delaying treatment to the user until 24 hours after chemotherapy infusion, as taught by Wang. Therefore, it would have been an obvious matter of design choice to have modified the modified Schultheiss method with the additional step of waiting to monitor the patient’s neuropathy symptoms until 24 hours after a chemotherapy infusion since it is well known that a doctor would know to delay the monitoring of a patient’s neuropathy symptoms to allow the patient to adjust to the chemotherapy infusion so that the doctor can obtain an accurate assessment of the patient’s symptoms before subjecting the patient to further therapy.
Response to Arguments
Applicant's arguments filed 16 August  have been fully considered but they are not persuasive. 
On page 9 lines 1-3, applicant argues “Neither the cited prior art nor the practice of such treatments considered the combination of acoustic sound and light treatments to achieve these superior results”.
The argument is not well taken. Warlick is concerned with treating a diabetic patient, who is afflicted with diabetic neuropathy symptoms. Morries’ teaches the use of near infrared light therapy to improve nerve conduction in a patient, improved nerve conduction being beneficial to reducing diabetic neuropathy symptoms of a patient who has suffered nerve damage due to diabetes. Warlick discloses that the acoustic shock wave therapy is used to treat extremities of a diabetic patient, and that the acoustic shock waves can be used with alternative drug and chemical treatment regiments to further treat the patient, see para. [0070] lines 11-15 of Warlick. Warlick does not disclose that alternative treatments are not usable with the acoustic shock wave treatment. Therefore, it would have been obvious to modify Warlick’s method of treating a diabetic patient with nerve damage to incorporate the teachings of Morries’ near infrared light therapy, such that the treatment included the combination of acoustic shock wave therapy and near infrared light therapy, since it would more effectively treat a patient’s diabetic neuropathy symptoms, rather than just limiting treatment of a diabetic patient to only one of the treatments. Therefore, the rejections of claims 1 and 25 as recited above are maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DiMauro et al. (9,480,855 B2), Lim (8,535,361 B2) and De Taboada et al. (2009/0254154 A1) are cited to show light therapy devices applied for predetermined treatment periods.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785